DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/04/2022 has been entered.  Claims 1, 8, 15 and 17-21 have been amended; no claims have been canceled (claim 22 was canceled in a previous amendment); and no new claims have been added.  Claims 1-21 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-21 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 17-21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 has been placed in the record and considered by the examiner.

Claim Interpretation
Claim 18 recites “a network controller . . .the network controller configured to allocate . . . ,” and “the network controller is further configured to provide . . .,” and “the packet transceivers are configured to map “a transmitting section that transmits . . .”  These limitations are interpreted not to invoke 35 U.S.C. 112(f) because a network controller, per Applicant’s specification, would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as a structural network node that transmits and receives. (See MPEP 2181 I.)  FIGs. 1 and 8 and paragraphs [0034], [0037], [0080] and [0081] of Applicant’s published application describes the network node as a network device communicating with other network devices and describes the structure of the network controller.

Claim Objections
Claims 1-21 are objected to because in claims 1 and 17-21 “. . . time frequency/resource units sharing a slot” should be changed to --. . . time/frequency resource units sharing a slot--.  Claims 2-16 are objected to based on depending from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al. (US PG Pub 2009/0238160 A1, hereinafter “Bhatti”) in view of Jin (US PG Pub 2019/0159201 A1, hereinafter “Jin”), and further in view of Guo et al. (US PG Pub 2007/0212071 A1, hereinafter “Guo”).
	Regarding claim 1, Bhatti teaches a method for channel access in an industrial wireless network, the method comprising: 
	allocating, by a network controller (FIG. 4A coordinator 104) and to packet transceivers (FIG. 4A leaf nodes 105/transceiver devices 101) in the industrial wireless network (FIG. 4A network depicted; ¶ [0034]), time/frequency resource units (FIG. 4B elements 445 depicted in CFP-A) in a set of guaranteed timeslots (FIG. 4B GTSs 445 shown in CFP-A period), wherein the guaranteed timeslots are timewise divided into slots (FIG. 4B GTSs shown in CFP-A period) and frequency wise divided into channels (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {i.e. different frequencies/sub-carriers read on channels}), where one slot-channel pair defines one time/frequency resource unit (FIG. 4B; ¶ [0041] each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit); providing, by the network controller and to the packet transceivers, information about the time/frequency resource units allocated to the packet transceivers (FIG. 7 beacon 400 including source ID 725 (i.e. coordinator/network controller sending beacon), GTS Device List 796 which lists the nodes that have assigned GTSs 445, GTS Indices 797 which lists the GTS index for each assigned node {because the GTSs themselves are defined by time/frequency resources, the beacon includes information about the time/frequency resource units allocated to the nodes); and mapping, by the packet transceivers, packets of their own traffic flows to their allocated time/frequency resource units in each set of guaranteed timeslots (FIG. 4 illustrating that nodes 701 and 702 map their data 710 and 720, respectively, to their respective GTSs 445 in CFP period; ¶ [0053]).
Bhatti does not teach that in the guaranteed time slots at least two allocated time frequency/ resource units sharing a slot; and wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, FIG. 3 of Jin illustrates a network controller allocating slot-channel pairs to different nodes to transfer data, whereby at least two allocated time/frequency resource units (i.e. slot-channel pairs depicted) share a slot (see, for example, time/frequency resource units defined by Slot 1/CH 11 and Slot 1/CH 12 assigned to nodes 1 and 3, respectively; see also paragraphs [0189] - [0190]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti so that the network controller allocates guaranteed timeslots in a manner in which two allocated time/frequency resource units share a slot as taught by Jin.  One would have been motivated to do so in order to maximize utilization of system resources for non-conflicting communications, which increases overall system throughput.  (Jin paragraphs [0189] - [0190])
	The combination of Bhatti and Jin does not teach wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers.
	In analogous art, Guo teaches wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers (FIG. 1 illustrating multiple ONUs in communication with an OLT; ¶ [0006] Traffic going upstream (ONU→OLT) is routed in a multipoint-to-point manner and adopts time division multiple access (TDMA) technology so that each ONU takes a separate communication timeslot to avoid any conflicts; ¶¶ [0026] – [0031] disclose that each ONU groups traffic into service classes (guaranteed, controlled-load and BE, from highest priority to lowest priority) and separate buffer queues are established in the ONU for each traffic in the guaranteed and controlled-load service classes.  The ONU uses a weighted fair queuing (WFQ) algorithm to schedule between traffic queues in the same guaranteed or controlled-load service class.  When the ONU’s transmit timeslot arrives, the scheduler implements a priority based scheduling scheme whereby guaranteed service data flows are prioritized and transmitted before controlled-load service data flows.  (As previously mentioned, using the WFQ algorithm, services flows within guaranteed and controlled-load service are prioritized for transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial wireless network of the combination of Bhatti and Jin such that the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers as taught by Guo.  One would have been motivated to do so in order to implement a bandwidth allocation method that ensures fair access to transmission amongst different traffic flows.  Network devices execute various complex applications that compete for limited bandwidth.  Because the applications have varied flow characteristic and QoS requirements, it is advantageous for each device to implement a priority based scheduling scheme that is implemented at the traffic flow level and not just the higher service class level.  (Guo ¶ [0010])

	Regarding claim 2, the combination of Bhatti, Jin and Guo, specifically Bhatti, teaches wherein information of the allocated time/frequency resource units (FIG. 4B; ¶ [0041] as explained in detail above for claim 1, each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit) for each packet transceiver is provided in a resource allocation scheme (FIG. 7 beacon 400; ¶ [0058] beacon including GTS Device list which lists nodes and their assigned GTS information reads on resource allocation scheme).

	Regarding claim 3, the combination of Bhatti, Jin and Guo, specifically Bhatti, teaches wherein at least one of the packet transceivers is allocated at least two time/frequency resource units within the set of guaranteed timeslots (FIG. 4B; ¶ [0041] each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit; ¶ [0040] The coordinator node can allocate more than one GTS to a node {more than one reads on at least two}).

	Regarding claim 6, the combination of Bhatti, Jin and Guo, specifically Bhatti, teaches periodically transmitting, by the network controller, a beacon signal (FIGs. 4B and 7 beacon 400; ¶ [0037]).

	Regarding claim 7, the combination of Bhatti, Jin and Guo, specifically Bhatti, teaches wherein information of the allocated time/frequency resource units(FIG. 4B; ¶ [0041] as explained in detail above for claim 1, each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit)   for each packet transceiver is provided in a resource allocation scheme and wherein the beacon signal comprises the resource allocation scheme (FIG. 7 beacon 400; ¶ [0058] beacon including GTS Device list which lists nodes and their assigned GTS information reads on time/frequency resource units for each packet transceiver included in a beacon comprising a resource allocation scheme).

	Regarding claim 15, the combination of Bhatti, Jin and Guo, specifically Bhatti, teaches wherein the allocation is performed at medium access control (MAC) layer (¶ [0039] The MAC superframe 470 includes . . . {Because the superframe including the guaranteed slots and the CAP is a MAC superframe, the resource allocation is performed at the MAC layer}).	

	Regarding claim 17, Bhatti teaches a method for channel access in an industrial wireless network, the method being performed by a packet transceiver (FIG. 4A leaf nodes 105/transceiver devices 101) in the industrial wireless network, the method comprising: 
obtaining from a network controller (FIG. 4A coordinator 104) of the industrial wireless network (FIG. 4A network depicted; ¶ [0034]) information about time/frequency resource units allocated to the packet transceiver (FIG. 7 beacon 400 including source ID 725 (i.e. coordinator/network controller sending beacon), GTS Device List 796 which lists the nodes that have assigned GTSs 445, GTS Indices 797 which lists the GTS index for each assigned node; (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {interpreted as the GTSs themselves are defined by time/frequency resources, the beacon includes information about the time/frequency resource units allocated to the nodes}), wherein the time/frequency resource units are provided in a set of guaranteed timeslots (FIG. 4B GTSs 445 shown in CFP-A period), wherein the guaranteed timeslots are timewise divided into slots (FIG. 4B GTSs shown in CFP-A period) and frequency wise divided into channels (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {i.e. different frequencies/sub-carriers read on channels}), and where one slot-channel pair defines one time/frequency resource unit (FIG. 4B; ¶ [0041] each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit); and mapping packets of its own traffic flows to its allocated time/frequency resource units in each set of guaranteed timeslots (FIG. 4 illustrating that nodes 701 and 702 map their data 710 and 720, respectively, to their respective GTSs 445 in CFP period; ¶ [0053]).
	Bhatti does not teach that in the guaranteed time slots at least two allocated time frequency/ resource units sharing a slot; and wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, FIG. 3 of Jin illustrates a network controller allocating slot-channel pairs to different nodes to transfer data, whereby at least two allocated time/frequency resource units (i.e. slot-channel pairs depicted) share a slot (see, for example, time/frequency resource units defined by Slot 1/CH 11 and Slot 1/CH 12 assigned to nodes 1 and 3, respectively; see also paragraphs [0189] - [0190]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti so that the network controller allocates guaranteed timeslots in a manner in which two allocated time/frequency resource units share a slot as taught by Jin.  One would have been motivated to do so in order to maximize utilization of system resources for non-conflicting communications, which increases overall system throughput.  (Jin paragraphs [0189] - [0190])
	The combination of Bhatti and Jin does not teach wherein the packets are mapped according to priority-based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers.
	In analogous art, Guo teaches wherein the packets are mapped according to priority-based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers (FIG. 1 illustrating multiple ONUs in communication with an OLT; ¶ [0006] Traffic going upstream (ONU→OLT) is routed in a multipoint-to-point manner and adopts time division multiple access (TDMA) technology so that each ONU takes a separate communication timeslot to avoid any conflicts; ¶¶ [0026] – [0031] disclose that each ONU groups traffic into service classes (guaranteed, controlled-load and BE, from highest priority to lowest priority) and separate buffer queues are established in the ONU for each traffic in the guaranteed and controlled-load service classes.  The ONU uses a weighted fair queuing (WFQ) algorithm to schedule between traffic queues in the same guaranteed or controlled-load service class.  When the ONU’s transmit timeslot arrives, the scheduler implements a priority based scheduling scheme whereby guaranteed service data flows are prioritized and transmitted before controlled-load service data flows.  (As previously mentioned, using the WFQ algorithm, services flows within guaranteed and controlled-load service are prioritized for transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhatti and Jin such that the packets are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers as taught by Guo.  One would have been motivated to do so in order to implement a bandwidth allocation method that ensures fair access to transmission amongst different traffic flows.  Network devices execute various complex applications that compete for limited bandwidth.  Because the applications have varied flow characteristic and QoS requirements, it is advantageous for each device to implement a priority based scheduling scheme that is implemented at the traffic flow level and not just the higher service class level.  (Guo ¶ [0010])

	Regarding claim 18, Bhatti teaches a system for channel access in an industrial wireless network (FIG. 4A), the system comprising a network controller (FIG. 4A coordinator 104) and packet transceivers (FIG. 4A leaf nodes 105/transceiver devices 101), wherein:  the network controller is configured to allocate, to packet transceivers in the industrial wireless network, time/frequency resource units (FIG. 4B elements 445 depicted in CFP-A) in a set of guaranteed timeslots (FIG. 4B GTSs 445 shown in CFP-A period), wherein the guaranteed timeslots are timewise divided into slots (FIG. 4B GTSs shown in CFP-A period) and frequency wise divided into channels (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {i.e. different frequencies/sub-carriers read on channels}), where one slot-channel pair defines one time/frequency resource unit (FIG. 4B; ¶ [0041] each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit); the network controller is further configured to provide, to the packet transceivers, information about the time/frequency resource units allocated to the packet transceivers (FIG. 7 beacon 400 including source ID 725 (i.e. coordinator/network controller sending beacon), GTS Device List 796 which lists the nodes that have assigned GTSs 445, GTS Indices 797 which lists the GTS index for each assigned node {because the GTSs themselves are defined by time/frequency resources, the beacon includes information about the time/frequency resource units allocated to the nodes); and the packet transceivers are configured to map packets of their own traffic flows to their allocated time/frequency resource units in each set of guaranteed timeslots (FIG. 4 illustrating that nodes 701 and 702 map their data 710 and 720, respectively, to their respective GTSs 445 in CFP period; ¶ [0053]).
Bhatti does not teach that in the guaranteed time slots at least two allocated time frequency/ resource units sharing a slot; and wherein the packets for each packet transceiver are mapped according to priority-based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, FIG. 3 of Jin illustrates a network controller allocating slot-channel pairs to different nodes to transfer data, whereby at least two allocated time/frequency resource units (i.e. slot-channel pairs depicted) share a slot (see, for example, time/frequency resource units defined by Slot 1/CH 11 and Slot 1/CH 12 assigned to nodes 1 and 3, respectively; see also paragraphs [0189] - [0190]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti so that the network controller allocates guaranteed timeslots in a manner in which two allocated time/frequency resource units share a slot as taught by Jin.  One would have been motivated to do so in order to maximize utilization of system resources for non-conflicting communications, which increases overall system throughput.  (Jin paragraphs [0189] - [0190])
	The combination of Bhatti and Jin does not teach wherein the packets for each packet transceiver are mapped according to priority-based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers.
	In analogous art, Guo teaches wherein the packets for each packet transceiver are mapped according to priority-based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers (FIG. 1 illustrating multiple ONUs in communication with an OLT; ¶ [0006] Traffic going upstream (ONU→OLT) is routed in a multipoint-to-point manner and adopts time division multiple access (TDMA) technology so that each ONU takes a separate communication timeslot to avoid any conflicts; ¶¶ [0026] – [0031] disclose that each ONU groups traffic into service classes (guaranteed, controlled-load and BE, from highest priority to lowest priority) and separate buffer queues are established in the ONU for each traffic in the guaranteed and controlled-load service classes.  The ONU uses a weighted fair queuing (WFQ) algorithm to schedule between traffic queues in the same guaranteed or controlled-load service class.  When the ONU’s transmit timeslot arrives, the scheduler implements a priority based scheduling scheme whereby guaranteed service data flows are prioritized and transmitted before controlled-load service data flows.  (As previously mentioned, using the WFQ algorithm, services flows within guaranteed and controlled-load service are prioritized for transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial wireless network of the combination of Bhatti and Jin such that the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers as taught by Guo.  One would have been motivated to do so in order to implement a bandwidth allocation method that ensures fair access to transmission amongst different traffic flows.  Network devices execute various complex applications that compete for limited bandwidth.  Because the applications have varied flow characteristic and QoS requirements, it is advantageous for each device to implement a priority based scheduling scheme that is implemented at the traffic flow level and not just the higher service class level.  (Guo ¶ [0010])

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 17, including a packet transceiver (FIG. 4A leaf node 105/transceiver device 101 taught by Bhatti) for channel access in an industrial wireless network (FIG. 4A network depicted; ¶ [0034] taught by Bhatti), the packet transceiver comprising processing circuitry (FIG. 7 illustrates and ¶¶ [0053], [0058] describe that a child node 701 or 702 (i.e. packet transceiver) receives a beacon containing its GTS information and transmits its data 710 or 720 in its assigned GTS accordingly, thus the packet transceiver comprises processing circuitry). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, and further in view of Liu et al. (WO2011/038692 A1, hereinafter “Liu”).
	Regarding claim 4, the combination of Bhatti, Jin and Guo does not teach wherein the at least two time/frequency resource units allocate mutually different slots and/or channels such that the time/frequency resource units per packet transceiver are spread out in time and/or frequency.
	In analogous art, the English translation of Liu teaches wherein the at least two time/frequency resource units allocate mutually different slots and/or channels such that the time/frequency resource units per packet transceiver are spread out in time and/or frequency (page 3/9 of the English translation, fifth full paragraph and the table discloses that Enhanced Guaranteed Time Stream Communication (hereinafter referred to as EGTS), can expand the communication capacity of the network system. Extended guaranteed time slot communication not only allocates time slot resources, but also allocates channel resources (reads on frequency) to enable different devices to communicate at different times and channels  {interpreted as the table shows and the description provides that the time/frequency resource units (i.e. slot/channel combinations in the table) are allocated to different devices so that they can communicate at different times and on different channels (i.e. time/frequency resource units per packet transceiver are spread out in time and frequency)}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhatti, Jin and Guo in order to allocate time/frequency resources in the GTSs such that different devices communicate using the GTSs at different times and/or on different frequencies as taught by Liu.  One would have been motivated to do so in order to expand the communication capacity of the network and reduce interference between device communications, thereby increasing overall system throughput.  (Liu page 3/9 of English translation, fifth full paragraph)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, and further in view of Young et al. (KR100742776B1, hereinafter “Young”).
	Regarding claim 5, the combination of Bhatti, Jin and Guo does not teach wherein at least one of the packet transceivers is allocated, on average, less than one time/frequency resource unit per guaranteed timeslot.
	In analogous art, the English translation of Young teaches wherein at least one of the packet transceivers is allocated, on average, less than one time/frequency resource unit per guaranteed timeslot (page 10, lines 385-415 disclose that if a sensor node (i.e. packet transceiver) sends a GTS allocation request including its quantification information to a coordinator and the quantification information exceeds the maximum accommodating range of the queue, the request is dropped and the sensor node must send requests in regular intervals until there is an empty place in the coordinator’s queue.  Meanwhile, the coordinator uses quantification information of other sensor nodes that is stored in the queue to allocate GTSs.  Thus, for sensor nodes whose allocation requests are dropped, those sensor nodes are allocated on average, less that one time/frequency resource unit per GTS because in some scheduling timeframes, those sensor nodes are not allocated GTSs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhatti, Jin and Guo to implement the teachings of Young.  One would have been motivated to do so in order to provide a network channel management method in consideration of node characteristics capable of reducing energy consumption and providing differentiated QoS.  (Young, page 3, last line to page 4, line 134)

	Regarding claim 14, the combination of Bhatti, Jin and Guo does not teach providing feedback, from the packet transceivers and to the network controller about usage of the allocated time/frequency resource units; and dynamically updating, by the network controller, the resource allocation scheme according to the feedback as obtained by the network controller from the packet transceivers.
	In analogous art, the English Translation of Young teaches providing feedback, from the packet transceivers and to the network controller about usage of the allocated time/frequency resource units; and dynamically updating, by the network controller, the resource allocation scheme according to the feedback as obtained by the network controller from the packet transceivers (pg. 9, line 360 to  pg. 11, line 424 of Young discloses that sensor nodes request GTS allocation from a coordinator and include quantification information in their request (quantification information reads on feedback regarding use of the GTS (i.e. time/frequency resources that define the GTS)).  The coordinator stores the GTS allocation information of the sensor nodes in its queue and a priority table according to the size of the quantification information of each sensor node.  The coordinator uses the quantification information/priority to allocate empty GTSs to the sensor nodes according to priority (reads on dynamically updating by the network controller/coordinator, the resource allocation scheme (i.e. allocation of GTSs) according to the feedback).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhatti, Jin and Guo to update GTS allocations to sensor nodes based on feedback from the nodes as taught by Young.  One would have been motivated to do so in order to provide a network channel management method in consideration of node characteristics capable of reducing energy consumption and providing differentiated QoS. (Young, page 3, last line to page 4, line 134)
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, and further in view of Choi et al. (US PG Pub 2010/0265923 A1, hereinafter “Choi”).
	Regarding claim 8, the combination of Bhatti, Jin and Guo does not explicitly teach wherein the beacon signal comprises time synchronization information for the packet transceivers.
	In analogous art, Choi teaches wherein the beacon signal comprises time synchronization information for the packet transceivers (¶ [0023] The terminal 100 designated as a coordinator in FIG. 1 broadcasts a beacon, which is a synchronization signal, to the other terminals 120, 140, 160 and 180, thereby synchronizing the terminals 120, 140, 160 and 180 connected to the WPAN).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beacon taught by the combination of Bhatti, Jin and Guo to include synchronization information for the terminals as taught by Choi.  One would have been motivated to do so in order to ensure that the terminals are synchronized to the network, thereby enabling them to successfully transmit and receive information to/from the network. (Choi ¶ [0023])

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, and further in view of Donovan (US Patent No. 8199686 B1, hereinafter “Donovan”).
	Regarding claim 9, the combination of Bhatti, Jin and Guo, specifically Bhatti, teaches wherein a set of shared timeslots (FIGs. 4 and 7 timeslots in CAP 460) follows a set of guaranteed timeslots (FIGs. 4 and 7 timeslots in CFP-B).
	The combination of Bhatti, Jin and Guo does not teach that a set of shared timeslots follows each set of guaranteed timeslots.   
	In analogous art, col. 5, lines 50-56 of Donovan teaches that the AP (i.e. a controller) establishes a basic service set (BSS) that includes a contention free period (CFP) following each beacon transmission and a contention base period (CBP) following the CFP. . .   [F]or the power savings mode of the present invention, it is desirable to include a CFP after every beacon transmission.  Thus, Donovan discloses a frame including a repetition of a beacon followed by a CFP (i.e. a set of guaranteed time slots) followed by a CBP (i.e. set of shared timeslots that the client stations contend for) whereby a set of shared timeslots follows each set of guaranteed timeslots.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the superframe taught by the combination of Bhatti, Jin and Guo to include a set of shared timeslots following each set of guaranteed timeslots as taught by Donovan.  One would have been motivated to do so in order to enable the client station to enter power savings mode sooner by providing both guaranteed timeslots and shared timeslots for transmitting or receiving data in the same beacon period, thereby minimizing power consumption which preserves battery life.  (Donovan col. 1, lines 42-44; col. 5, lines 50-56).

	Regarding claim 10, the combination of Bhatti, Jin, Guo and Donovan, specifically Bhatti, teaches wherein the shared timeslots are opportunistically allocatable by each packet transceiver (¶ [0066] teaches that in the contention access period (CAP) (i.e. shared timeslots), the nodes use carrier sense multiple access with collision avoidance (CSMA/CA) protocol to access the communication channel {nodes using CSMA/CA to access the communication channel as opposed to using pre-allocated times slots that do not involved contention reads on shared timeslots are opportunistically allocatable by each packet transceiver}).

	Regarding claim 11, the combination of Bhatti, Jin, Guo and Donovan, specifically Bhatti, teaches wherein each packet transceiver uses carrier-sense multiple access with collision avoidance (CSMA/CA) when sensing whether any of the shared timeslots are free to use or not (¶ [0066] teaches that in the contention access period (CAP) (i.e. shared timeslots), the nodes use CSMA/CA protocol to access the communication channel).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, in view of Donovan, and further in view of Jeong et al. (US PG Pub 2012/0069869 A1, hereinafter “Jeong”).
	Regarding claim 12, the combination of Bhatti, Jin, Guo and Donovan, specifically Bhatti, teaches the periodically transmitting, by the network controller, a beacon signal (FIGs. 4B and 7 beacon 400; ¶ [0037]).
	The combination of Bhatti, Jin, Guo and Donovan does not teach wherein one occurrence of the beacon signal, one occurrence of the set of guaranteed timeslots and one occurrence of the set of shared timeslots define one superframe. 
	In analogous art, Jeong teaches wherein one occurrence of the beacon signal, one occurrence of the set of guaranteed timeslots and one occurrence of the set of shared timeslots (430) define one superframe (FIG. 8; ¶ [0083] Referring to FIG. 8, the multi-superframe includes a plurality of superframes each including a beacon period, a contention access period (CAP) {reads on one occurrence of the set of shared timeslots}, and a contention free period (CFP) {reads on one occurrence of the set of guaranteed timeslots}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the superframe taught by the combination of Bhatti, Guo, Jin and Donovan to implement the superframe taught by Jeong.  One would have been motivated to do so in order for the recipient devices to regularly receive updated time synchronization information and frequency resource information in each superframe, thereby enabling the devices to maintain better synchronization with the network and maximize efficient use of system resources.  (Jeong ¶ [0084]).

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, and further in view of Jeong.
	Regarding claim 13, the combination of Bhatti, Jin and Guo does not teach wherein a frequency-hopping pattern for the allocated time/frequency resource units in the resource allocation scheme is applied between consecutive guaranteed timeslots.
	In analogous art, Jeong teaches wherein a frequency- hopping pattern for the allocated time/frequency resource units in the resource allocation scheme is applied between consecutive guaranteed timeslots (FIG. 8, illustrating frequency-hopping between adjacent time slot units in the CFP {i.e. guaranteed timeslots}; ¶ [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhatti, Jin and Guo to implement frequency hopping between consecutive resources in the CFP as taught by Jeong.  One would have been motivated to do so in order to minimize interference between adjacent resources allocated to different devices.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatti, in view of Jin, in view of Guo, and further in view of Hosny et al. (US PG Pub 2015/0319803 A1, hereinafter “Hosny”).
	Regarding claim 16, the combination of Bhatti, Jin and Guo does not teach wherein each packet transceiver is part of a gateway, circuit breaker, circuit protector, transformer, or switchgear.
	In analogous art, Hosny teaches wherein each packet transceiver is part of a gateway, circuit breaker (¶¶ [0013], [0016] sensors controlling circuit breakers), circuit protector, transformer, or switchgear.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the network including packet transceivers/nodes taught by the combination of Bhatti, Jin and Guo could be used to monitor sensors and report faults in an electric power grid as taught by Hosny.  One would have been motivated to do so in order to enable the sensors to provide accurate, real-time data obtained from the electric power grid to a service crew in manner that provides the sensors with efficient access to resources to report the data.  Doing so enables the service crew to quickly restore power to customers.  (Hosny ¶¶ [0007] – [0008]).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar et al. (US PG Pub 2008/0080460 A1, hereinafter “Ramkumar”, in view of Bhatti, in view of Jin, and further in view of Guo.
	Regarding claim 20, Ramkumar teaches non-transitory computer readable medium storing a computer program for channel access (¶¶ [0012], [0019]) in an industrial wireless network (FIG. 1 network 100), the computer program comprising computer code which, when run on a network controller (FIG. 1 coordinator 102) and a packet transceiver (FIG. 1 nodes 104) in the industrial wireless network causes the network controller and the packet transceiver to: allocate, by a network controller (FIG. 1 coordinator 102) and to packet transceivers (FIG. 1 nodes 104) in the industrial wireless network, a set of guaranteed timeslots (¶ [0018] the coordinator 102 may be operable to form the network 106 by sending beacon packets, which contain details of the network for “new” wireless nodes (i.e., wireless nodes that are attempting to join the network), information regarding guaranteed time slots allotted for different nodes in the network 106), wherein the guaranteed timeslots are timewise divided into slots (¶ [0020] FIG. 2 illustrates an exemplary implementation of a wireless frame 200 that is suitable to incorporate techniques to manage guaranteed time slots. The illustrated wireless frame 200 includes sixteen equal time slots 202(1)-202(16) (such as used in IEEE 802.15.4 as previously described). The wireless frame 200 may have . . .  a number for guaranteed access (depicted as guaranteed timeslots 202(14)-202(16)).
	Ramkumar does not explicitly teach that the guaranteed timeslots include time/frequency resource units, are frequency wise divided into channels, where one slot-channel pair defines one time/frequency resource unit, at least two allocated time frequency/resource units sharing a slot.  Ramkumar also does not teach  provide, by the network controller and to the packet transceivers, information about the time/frequency resource units allocated to the packet transceivers; and map by the packet transceivers, packets of their own traffic flows to its allocated time/frequency resource units in each set of guaranteed timeslots, wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, Bhatti teaches that the guaranteed timeslots include time/frequency resource units (FIG. 4B elements 445 depicted in CFP-A), are frequency wise divided into channels (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {i.e. different frequencies/sub-carriers read on channels}), where one slot-channel pair defines one time/frequency resource unit (FIG. 4B; ¶ [0041] each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit).  Bhatti also teaches provide, by the network controller and to the packet transceivers, information about the time/frequency resource units allocated to the packet transceivers (FIG. 7 beacon 400 including source ID 725 (i.e. coordinator/network controller sending beacon), GTS Device List 796 which lists the nodes that have assigned GTSs 445, GTS Indices 797 which lists the GTS index for each assigned node {because the GTSs themselves are defined by time/frequency resources, the beacon includes information about the time/frequency resource units allocated to the nodes); and map by the packet transceivers, packets of their own traffic flows to its allocated time/frequency resource units in each set of guaranteed timeslots (FIG. 4 illustrating that nodes 701 and 702 map their data 710 and 720, respectively, to their respective GTSs 445 in CFP period; ¶ [0053]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramkumar to implement the teachings of Bhatti.  One would have been motivated to do so in order to assign GTSs with frequency hopping, thereby minimizing interference between nodes, which increases reliability of the node’s communications.   (Bhatti ¶ [0041])
The combination of Ramkumar and Bhatti does not teach that in the guaranteed time slots at least two allocated time frequency/ resource units sharing a slot; and wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network
	In analogous art, FIG. 3 of Jin illustrates a network controller allocating slot-channel pairs to different nodes to transfer data, whereby at least two allocated time/frequency resource units (i.e. slot-channel pairs depicted) share a slot (see, for example, time/frequency resource units defined by Slot 1/CH 11 and Slot 1/CH 12 assigned to nodes 1 and 3, respectively; see also paragraphs [0189] - [0190]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramkumar and Bhatti so that the network controller allocates guaranteed timeslots in a manner in which two allocated time/frequency resource units share a slot as taught by Jin.  One would have been motivated to do so in order to maximize utilization of system resources for non-conflicting communications, which increases overall system throughput.  (Jin paragraphs [0189] - [0190])
	The combination of Ramkumar, Bhatti and Jin does not teach wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, Guo teaches wherein the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers (FIG. 1 illustrating multiple ONUs in communication with an OLT; ¶ [0006] Traffic going upstream (ONU→OLT) is routed in a multipoint-to-point manner and adopts time division multiple access (TDMA) technology so that each ONU takes a separate communication timeslot to avoid any conflicts; ¶¶ [0026] – [0031] disclose that each ONU groups traffic into service classes (guaranteed, controlled-load and BE, from highest priority to lowest priority) and separate buffer queues are established in the ONU for each traffic in the guaranteed and controlled-load service classes.  The ONU uses a weighted fair queuing (WFQ) algorithm to schedule between traffic queues in the same guaranteed or controlled-load service class.  When the ONU’s transmit timeslot arrives, the scheduler implements a priority based scheduling scheme whereby guaranteed service data flows are prioritized and transmitted before controlled-load service data flows.  (As previously mentioned, using the WFQ algorithm, services flows within guaranteed and controlled-load service are prioritized for transmission)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the industrial wireless network of Ramkumar, Bhatti and Jin such that the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers as taught by Guo.  One would have been motivated to do so in order to implement a bandwidth allocation method that ensures fair access to transmission amongst different traffic flows.  Network devices execute various complex applications that compete for limited bandwidth.  Because the applications have varied flow characteristic and QoS requirements, it is advantageous for each device to implement a priority based scheduling scheme that is implemented at the traffic flow level and not just the higher service class level.  (Guo ¶ [0010])

	Regarding claim 21, Ramkumar teaches non-transitory computer readable medium storing a computer program for channel access (¶¶ [0012], [0019]) in an industrial wireless network (FIG. 1 network 100), the computer program comprising computer code which, when run on processing circuitry (FIG. 1 processor 122) of a packet transceiver (FIG. 1 nodes 104) in the industrial wireless network causes the packet transceiver to: obtain, from a network controller (FIG. 1 coordinator 102) of the industrial network information about a set of guaranteed timeslots (¶ [0018] the coordinator 102 may be operable to form the network 106 by sending beacon packets, which contain details of the network for “new” wireless nodes (i.e., wireless nodes that are attempting to join the network), information regarding guaranteed time slots allotted for different nodes in the network 106), wherein the guaranteed timeslots are timewise divided into slots (¶ [0020] FIG. 2 illustrates an exemplary implementation of a wireless frame 200 that is suitable to incorporate techniques to manage guaranteed time slots. The illustrated wireless frame 200 includes sixteen equal time slots 202(1)-202(16) (such as used in IEEE 802.15.4 as previously described). The wireless frame 200 may have . . .  a number for guaranteed access (depicted as guaranteed timeslots 202(14)-202(16)).
	Ramkumar does not teach that information from the network controller includes information about time/frequency resource units allocated to the packet transceiver, wherein the time/frequency resource units are provided in the set of guaranteed timeslots, wherein the guaranteed timeslots are frequency wise divided into channels, and where one slot-channel pair defines one time/frequency resource unit, at least two allocated time frequency/resource units sharing a slot.  Ramkumar also does not teach map packets of its own traffic flows to its allocated time/frequency resource units in each set of guaranteed timeslots, wherein the packets are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, Bhatti teaches that information from the network controller includes  information about time/frequency resource units allocated to the packet transceiver (FIG. 7 beacon 400 including source ID 725 (i.e. coordinator/network controller sending beacon), GTS Device List 796 which lists the nodes that have assigned GTSs 445, GTS Indices 797 which lists the GTS index for each assigned node; (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {interpreted as the GTSs themselves are defined by time/frequency resources, the beacon includes information about the time/frequency resource units allocated to the nodes}), wherein the time/frequency resource units are provided in a set of guaranteed timeslots (FIG. 4B GTSs 445 shown in CFP-A period), wherein the guaranteed timeslots are frequency wise divided into channels (¶ [0041] frequencies (sub-carriers) can be allocated to the GTSs . . . on an individual basis, making the entire active interval frequency hopped {i.e. different frequencies/sub-carriers read on channels}), and where one slot-channel pair defines one time/frequency resource unit (FIG. 4B; ¶ [0041] each GTS 445 corresponding to a slot and a frequency/subcarrier defines a slot-channel pair that defines one time/frequency resource unit).  Bhatti also teaches map packets of its own traffic flows to its allocated time/frequency resource units in each set of guaranteed timeslots (FIG. 4 illustrating that nodes 701 and 702 map their data 710 and 720, respectively, to their respective GTSs 445 in CFP period; ¶ [0053]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramkumar to implement the teachings of Bhatti.  One would have been motivated to do so in order to assign GTSs with frequency hopping, thereby minimizing interference between nodes, which increases reliability of the node’s communications.   (Bhatti ¶ [0041])
The combination of Ramkumar and Bhatti does not teach that in the guaranteed time slots at least two allocated time frequency/ resource units sharing a slot; and wherein the packets are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, FIG. 3 of Jin illustrates a network controller allocating slot-channel pairs to different nodes to transfer data, whereby at least two allocated time/frequency resource units (i.e. slot-channel pairs depicted) share a slot (see, for example, time/frequency resource units defined by Slot 1/CH 11 and Slot 1/CH 12 assigned to nodes 1 and 3, respectively; see also paragraphs [0189] - [0190]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramkumar and Bhatti so that the network controller allocates guaranteed timeslots in a manner in which two allocated time/frequency resource units share a slot as taught by Jin.  One would have been motivated to do so in order to maximize utilization of system resources for non-conflicting communications, which increases overall system throughput.  (Jin paragraphs [0189] - [0190])
	The combination of Ramkumar, Bhatti and Jin does not teach wherein the packets are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network.
	In analogous art, Guo teaches wherein the packets are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers in the industrial wireless network (FIG. 1 illustrating multiple ONUs in communication with an OLT; ¶ [0006] Traffic going upstream (ONU→OLT) is routed in a multipoint-to-point manner and adopts time division multiple access (TDMA) technology so that each ONU takes a separate communication timeslot to avoid any conflicts; ¶¶ [0026] – [0031] disclose that each ONU groups traffic into service classes (guaranteed, controlled-load and BE, from highest priority to lowest priority) and separate buffer queues are established in the ONU for each traffic in the guaranteed and controlled-load service classes.  The ONU uses a weighted fair queuing (WFQ) algorithm to schedule between traffic queues in the same guaranteed or controlled-load service class.  When the ONU’s transmit timeslot arrives, the scheduler implements a priority based scheduling scheme whereby guaranteed service data flows are prioritized and transmitted before controlled-load service data flows.  (As previously mentioned, using the WFQ algorithm, services flows within guaranteed and controlled-load service are prioritized for transmission)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramkumar, Bhatti and Jin such that the packets for each packet transceiver are mapped according to priority based scheduling of its own traffic flows and independently of any mapping of packets of other packet transceivers as taught by Guo.  One would have been motivated to do so in order to implement a bandwidth allocation method that ensures fair access to transmission amongst different traffic flows.  Network devices execute various complex applications that compete for limited bandwidth.  Because the applications have varied flow characteristic and QoS requirements, it is advantageous for each device to implement a priority based scheduling scheme that is implemented at the traffic flow level and not just the higher service class level.  (Guo ¶ [0010])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413